Case 3:20-cv-00098-REP Document 104 Filed 04/03/20 Page 1 of 4 PageID# 2922



                              UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION

                                                  )
STEVES AND SONS, INC.,                            )
                                                  )
                         Plaintiff,               )
                                                  )      Civil Action No. 3:20-cv-000098
v.                                                )
                                                  )
JELD-WEN, INC.,                                   )
                                                  )
                         Defendant.               )
                                                  )


STEVES AND SONS, INC.’S MEMORANDUM IN SUPORT OF MOTION TO FILE ITS
 FIRST AMENDED COMPLAINT FOR INJUCTIVE AND DECLARTORY RELIEF,
         DAMAGES, AND SPECIFIC PERFORMANCE, UNDER SEAL

       Plaintiff Steves and Sons, Inc. (“Steves”), pursuant to Rule 5 of the Local Civil Rules,

respectfully moves the Court for an order sealing portions of its First Amended Complaint for

Injunctive and Declaratory Relief, Damages, and Specific Performance. In support of this

motion, Steves states:

       Local Rule 5(C), Section 1 -- Non-confidential description of the material filed under
       seal.



       The material to be filed under seal consists of non-public information, which Steves

regards as commercially sensitive, as well as of statements in the First Amended Complaint

citing this information.



       Local Rule 5(c), Sections 2 and 3 -- A statement why sealing is necessary, references
       to governing case law, analysis of the appropriate standard, and a description of
       how that standard has been satisfied.
Case 3:20-cv-00098-REP Document 104 Filed 04/03/20 Page 2 of 4 PageID# 2923



        Sealing of the information and statements regarding the information is necessary because

it is non-public data, which Steves regards as commercially sensitive.

        Documents should be sealed when a party’s interest in keeping the information contained

therein confidential outweighs the right of public access to judicial documents. See, e.g., Stone v.

Univ. of Maryland Med. Sys. Corp., 855 F.2d 178 (4th Cir. 1988); Ashcraft v. Conoco, Inc., 218

F.3d 288, 302 (4th Cir. 2000). The United States Court of Appeals for the Fourth Circuit has

directed that district courts should consider the following factors when determining whether to

exercise their discretion to seal documents: (1) “whether the records are sought for improper

purposes, such as promoting public scandals or unfairly gaining a business advantage;” (2)

“whether release would enhance the public’s understanding of an important historical event;

and” (3) “whether the public has already had access to the information contained in the records.”

Va. Dept. of State Police v. Wash. Post, 386 F.3d 567, 575 (4th Cir. 2004).

        Here, there could be an “unfair business advantage” gained by any party who had access

to Steves’ confidential information, which Steves regards as commercially sensitive. This is

particularly true of Steves’ competitors, including Defendant JELD-WEN. Additionally, the

public has never had access to the information at issue and it is routinely kept in confidence in

the ordinary course of business. These are appropriate grounds for sealing.

        Local Rule 5(c), Section 4 – Statement as to the period of time the party seeks to
        have the matter maintained under seal.

        Steves requests that the portions of the First Amended Complaint requested to be filed

under seal should remain under seal indefinitely in the absence of a court ruling that the material

is not confidential.




                                                 2
Case 3:20-cv-00098-REP Document 104 Filed 04/03/20 Page 3 of 4 PageID# 2924



       The First Amended Complaint sought to be filed under seal is being filed electronically

with the Court contemporaneously herewith, as required by Local Civil Rule 5. A redacted

version of the First Amended Complaint is being publicly filed.



Dated: April 3, 2020

                                            Respectfully submitted,

                                            STEVES AND SONS, INC.

                                            By:    /s/Lewis F. Powell III
                                            Lewis F. Powell III (VSB No. 18266)
                                            Michael Shebelskie (VSB No. 27459)
                                            Maya M. Eckstein (VSB No. 41413)
                                            HUNTON ANDREWS KURTH LLP
                                            Riverfront Plaza, East Tower
                                            951 East Byrd Street
                                            Richmond, Virginia 23219-4074
                                            Telephone: (804) 788-8200
                                            Facsimile: (804) 788-8218
                                            lpowell@hunton.com
                                            mshebelskie@hunton.com
                                            meckstein@hunton.com

                                            Glenn D. Pomerantz
                                            Kyle W. Mach
                                            Emily Curran-Huberty
                                            MUNGER, TOLLES & OLSON LLP
                                            355 S. Grand Avenue, 50th Floor
                                            Los Angeles, CA 90071
                                            Telephone: (213) 683-9132
                                            Facsimile: (213) 683-5161

                                            Marvin G. Pipkin
                                            Kortney Kloppe-Orton
                                            PIPKIN LAW
                                            10001 Reunion Place, Suite 6400
                                            San Antonio, TX 78216
                                            Telephone: (210) 731-6495
                                            Facsimile:     (210) 293-2139
                                            Attorneys for Plaintiff



                                               3
Case 3:20-cv-00098-REP Document 104 Filed 04/03/20 Page 4 of 4 PageID# 2925



                                    CERTIFICATE OF SERVICE

       I hereby certify that on April 3, 2020, I caused a copy of the foregoing to be

electronically filed using the CM/ECF system, which will send notification to counsel of record

of such filing by operation of the Court’s electronic system. Parties may access this filing via the

Court’s electronic system.


                                              By /s/Lewis F. Powell III
                                                    Lewis F. Powell III




                                                 4
